DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending. 
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-10, in the reply filed on 10-20-21 is acknowledged.  The traversal is on the ground(s) that the burden would not be undue to examine the groups together.  This is not found persuasive because the agent in claim 1 does not have to be used for accelerating the maturation/aging of cells as recited in claim 1; it can potentially be used for proliferation, differentiation, apoptosis, or senescence. 
However, the restriction requirement has been withdrawn in order to expedite prosecution. 
Claims 1-10 are under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Golding (Cell cycle, 2012, Vol. 11, No. 6, pg 1167-1173).
Golding cultured glioblastoma cells with KU-60019 (abstract) which is equivalent to an “agent comprising KU-60019 as an active ingredient” as required in claim 1. The KU-60019 described by Golding “is suitable for accelerating maturation or aging of cells” because it is an inherent feature of KU-60019; no adjustment to the agent of Golding is required to impart the function claimed. More importantly, the agent of Golding inherently MUST “accelerate maturation or aging of cells” as required in claim 1 because Golding taught “low doses of KU-60019 compromise pro-survival signaling” (pg 1168, col. 2, 1st full para) and “KU-60019 increases glioma cell death combined with radiation” (pg 1172, col. 1). In other words, Golding taught the agent inhibited survival and increased death which is equivalent to “accelerating maturation or aging” as required in claim 1.
Glioblastoma cells are nerve cells as required in claim 2. 
All cells, even the glioblastoma cells of Golding, are ultimately “derived from pluripotent cells” as required in claims 3 and 4. Furthermore, the structure and function of the glioma cells of Golding are the same as glioma cells “derived from pluripotent cells” as required in claims 3 and 4. 
st full para) and “KU-60019 increases glioma cell death combined with radiation” (pg 1172, col. 1). Inhibiting “pro-survival” and increasing death described by Golding is equivalent to “accelerating maturation or aging” as claimed.
Claim 6 has been included because glioblastoma cells are nerve cells. 
Claims 7 and 8 have been included because all cells, even the glioblastoma cells of Golding, are ultimately “derived from pluripotent cells”. Claims 7 and 8 do not require an active step of differentiating pluripotent cells. Furthermore, the structure and function of the glioma cells of Golding are the same as glioma cells “derived from pluripotent cells” as required in claims 7 and 8. 
Golding coadministered KU-60019 and TMZ to glioma cells in culture medium (pg 1168, col. Last full para; pg 1171, Fig. 4C) which is equivalent to “culturing nerve cells in medium comprising a test substance and KU-60019” as required in claim 9. The phrase “screening method for a therapeutic drug for a neurodegenerative disease” in the preamble of claim 9 does not bear patentable weight because it is an intended use and does not necessarily have to occur, and because the only active method step in the 
Claim 10 has been included because all cells, even the glioblastoma cells of Golding, are ultimately “derived from pluripotent cells”. Claims 7 and 8 do not require an active step of differentiating pluripotent cells. Furthermore, the structure and function of the glioma cells of Golding are the same as glioma cells “derived from pluripotent cells” as required in claim 10.

Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Golding (Mol Cancer Ther, 2009, Vol. 8, No. 10, pg 2894-2902).
Golding cultured glioblastoma cells with KU-60019 (abstract) which is equivalent to an “agent comprising KU-60019 as an active ingredient” as required in claim 1. The KU-60019 described by Golding “is suitable for accelerating maturation or aging of cells” because it is an inherent feature of KU-60019; no adjustment to the agent of Golding is required to impart the function claimed. More importantly, the agent of Golding inherently MUST “accelerate maturation or aging of cells” as required in claim 1 because Golding taught KU-60019 “inhibits the plethora of ATM phosphorylation targets and upset cell cycle checkpoints, reduce DNA repair, and increase cell death” (pg 2902, col. 1, 1st para). In other words, Golding taught the agent inhibited survival and increased death which is equivalent to “accelerating maturation or aging” as required in claim 1.
Glioblastoma cells are nerve cells as required in claim 2. 

Golding cultured glioblastoma cells with KU-60019 (abstract) which is equivalent to culturing cells in medium comprising KU-60019 as required in claim 5. The phrase “for accelerating maturation or aging of cells” in the preamble does not bear patentable weight because it is an intended use and does not necessarily have to occur. More importantly, the method of Golding inherently MUST “accelerate maturation or aging of cells” as required in the preamble because the active step claimed is the exact same active step described by Golding. Most importantly, Golding taught KU-60019 “inhibits the plethora of ATM phosphorylation targets and upset cell cycle checkpoints, reduce DNA repair, and increase cell death” (pg 2902, col. 1, 1st para). Inhibiting survival and increasing death described by Golding is equivalent to “accelerating maturation or aging” as claimed.
Claim 6 has been included because glioblastoma cells are nerve cells. 
Claims 7 and 8 have been included because all cells, even the glioblastoma cells of Golding, are ultimately “derived from pluripotent cells”. Claims 7 and 8 do not require an active step of differentiating pluripotent cells. Furthermore, the structure and function of the glioma cells of Golding are the same as glioma cells “derived from pluripotent cells” as required in claims 7 and 8. 
Golding coadministered KU-60019 and KU-57788 to glioma cells in culture medium (pg 2896-2897, “KU-60019 Is a More Potent Inhibitor of the ATM Kinase than Is 
Claim 10 has been included because all cells, even the glioblastoma cells of Golding, are ultimately “derived from pluripotent cells”. Claims 7 and 8 do not require an active step of differentiating pluripotent cells. Furthermore, the structure and function of the glioma cells of Golding are the same as glioma cells “derived from pluripotent cells” as required in claim 10. 
Claim Rejections - 35 USC § 112/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  As written, the only active step in claim 5 is a culturing step, i.e. “culturing cells in a medium comprising KU-60019”. While the preamble requires the method is “for accelerating maturation or aging of cells”, the phrase is an intended use and need not occur. The active step should 
Claims 9 and 10 are rejected also under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. The only active step in claim 9 is a culturing step, i.e. “culturing nerve cells in a medium comprising a test substance and KU-60019”. While the preamble requires the method is a “screening method for a therapeutic drug for a neurodegenerative disease”, the phrase is an intended use and need not occur. The claim is missing any active step in which the effect of the test compound is determined or any active step of making a determination whether the test substance is a candidate for treating a neurodegenerative disease. Pg 12-13, para 24, discusses the concept generically without providing adequate detail as to the steps; however, the concept in general appears to include ---a) culturing nerve cells in a medium comprising a test substance and KU-60019, b) determining the maturation/aging of the nerve cells obtained in step a), wherein an increase?/decrease? in the maturation/aging as compared to nerve cells not cultured with the test compound and KU-60019 indicates the test compound is a candidate for treating a neurodegenerative disease---. 

Claim rejections - 35 USC § 112/1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for “culturing nerve cells in a medium comprising a test substance and KU-60019” as a means of “screening method for a therapeutic drug for a neurodegenerative disease” as required in claim 9. The claim and the specification are missing any active step in which the effect of the test compound is determined or any active step of making a determination whether the test substance is a candidate for treating a neurodegenerative disease. Pg 12-13, para 24, discusses the concept generically without providing adequate detail as to the steps. While those of skill would be able to determine whether maturation/aging was increased/decreased as compared to a control, the specification fails to provide adequate written description for determining whether any such compound was a candidate for treating a neurodegenerative disease. 

The specification fails to positively correlate a compound that increases/decreases maturation/aging in the presence of KU-60019 to any neurodegenerative disease, e.g. ALS, Parkinson’s Disease, Alzheimer’s Disease, Huntington’s disease, multiple system atrophy, SCD (pg 9, para 18), dementia, or ataxia. 
Accordingly, the specification lacks written description for “culturing nerve cells in a medium comprising a test substance and KU-60019” as a means of “screening method for a therapeutic drug for a neurodegenerative disease” as required in claim 9.

Enablement
Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable “culturing nerve cells in a medium comprising a test substance and KU-60019” as a means of “screening method for a therapeutic drug for a neurodegenerative disease” as required in claim 9. The claim and the specification are missing any active step in which the effect of the test compound is 
The specification fails to positively correlate a compound that increases maturation/aging in the presence of KU-60019 as a candidate for treating neurodegenerative disease. The same can be said for compounds that decrease maturation/aging in the presence of KU-60019. Once the compound has been identified as increasing/decreasing maturation/aging in the presence of KU-60019, the specification and the art at the time of filing provide no assurance that it is a candidate for treating a neurodegenerative disease because no link for increasing/decreasing maturation/aging of nerve cells will treat any neurodegenerative disease.
The specification fails to positively correlate a compound that increases/decreases maturation/aging in the presence of KU-60019 to any neurodegenerative disease, e.g. ALS, Parkinson’s Disease, Alzheimer’s Disease, Huntington’s disease, multiple system atrophy, SCD (pg 9, para 18), dementia, or ataxia. Once the compound has been identified as increasing/decreasing maturation/aging in the presence of KU-60019, the specification and the art at the time of filing provide no assurance that it is a candidate for treating ALS, Parkinson’s Disease, Alzheimer’s Disease, Huntington’s disease, multiple system atrophy, SCD 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation for those of skill to “culture nerve cells in a medium comprising a test substance and KU-60019” as a means of “screening method for a therapeutic drug for a neurodegenerative disease” as required in claim 9.

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson